Certiorari dismissed, August 3, 2010



                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4339


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY EARL CANNADY, a/k/a Camp Earl,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-cr-00258-D-1)


Submitted:   June 3, 2010                 Decided:    June 23, 2010


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Cohen, Wilmington, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Jennifer
P. May-Parker, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Cannady pled guilty to one count of possession with

intent to distribute 50 grams of cocaine base (crack) and a

quantity of oxycodone, in violation of 21 U.S.C. § 841(a)(1)

(2006).     The district court imposed a sentence of 384 months in

prison, and Cannady timely appealed.              We affirm.

       On appeal, Cannady argues that his guilty plea should be

vacated because parts of his Fed. R. Civ. P. 11 colloquy were

conducted     jointly      with     several     other    defendants.           Because

Cannady did not seek to withdraw his plea or object to the

proceeding,      this    claim    is   reviewed   for     plain     error.      United

States v. Martinez, 277 F.3d 517, 524-26 (4th Cir. 2005).                             To

succeed on this claim, Cannady must demonstrate:                     (1) there was

error; (2) the error was plain; and (3) the error affected his

substantial rights.         United States v. Olano, 507 U.S. 725, 732-

34 (1993); United States v. Muhammad, 478 F.3d 247, 249 (4th

Cir. 2007).      Cannady’s claim is contradicted by the record.                     The

district    court       conducted      a   thorough     Rule   11    colloquy       that

ensured that Cannady’s plea was knowing and voluntary.

       Cannady also argues that his sentence was excessive.                         This

court reviews a sentence for reasonableness under an abuse of

discretion standard.         Gall v. United States, 552 U.S. 38 (2007).

This    review    requires        appellate     consideration        of      both   the

procedural and substantive reasonableness of a sentence.                             Id.

                                            2
After determining whether the district court properly calculated

the   defendant’s          advisory    guidelines       range,       this       court    must

consider whether the district court considered the factors set

out in 18 U.S.C. § 3553(a), analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id.

      Here the district court imposed a sentence that was within

the properly calculated advisory guidelines range of 360 months

to life, and the record reveals that the court considered the

required      statutory      factors.         We   conclude        the    district      court

imposed a reasonable sentence.

      Cannady has made a motion to file a pro se supplemental

brief in this court.                We grant the motion, but find that the

issue    he    raises,       that    police       officers    violated          his    Fourth

Amendment rights, is foreclosed by his unconditional plea of

guilty.    See    Tollett v. Henderson, 411 U.S. 258, 266-67 (1973).

      Because     we       find    that   the      district    court          conducted    an

appropriate and thorough Rule 11 colloquy ensuring a voluntary

guilty     plea      and    the     sentence       it   imposed          on   Cannady     was

reasonable, we affirm Cannady’s conviction and sentence.                                   We

dispense      with     oral       argument     because       the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                      AFFIRMED

                                              3